Citation Nr: 1816235	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  11-09 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD) prior to October 2, 2009.


ATTORNEY FOR THE BOARD

C. Casey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to March 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The September 2009 rating decision granted service connection for PTSD with an evaluation of 50 percent, effective March 28, 2008.  In a rating decision issued in October 2010, the RO increased the rating for PTSD to 100 percent, effective October 2, 2009.  In an April 2017 Decision Review Officer Decision, the RO increased the rating for PTSD for the period from March 28, 2008 through October 1, 2009 to 70 percent, and granted entitlement to individual employability effective March 28, 2008.

In December 2013 and June 2016, the Board remanded this claim for additional development.  The directives have been substantially complied with and the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).

In April 2016, the Veteran revoked her appointment of a service organization as her representative.  She has not appointed a new representative. 


FINDING OF FACT

Prior to October 2, 2009, the Veteran's PTSD was manifested by symptoms including occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships.


CONCLUSION OF LAW

Prior to October 2, 2009, the criteria for an initial rating in excess of 70 percent disabling for PTSD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1. 

When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Veteran's disability should be viewed in relation to its history.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Given the nature of the present claim for a higher initial evaluation, the Board has considered all evidence of severity since the effective date for the award of service connection in March 2008.  Fenderson v. West, 12 Vet. App. 119 (1999).  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several Diagnostic Codes.  However, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

The Veteran was rated at 70 percent disabling from March 28, 2008 to October 2, 2009, under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders (General Rating Formula), a 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442.  Nevertheless, all ratings in the General Rating Formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

Analysis

The Veteran asserts that her symptoms of PTSD are such that they warrant a 100 percent disabling rating prior to October 2, 2009.  In a statement received in March 2011, the Veteran described a history of severe psychological symptoms, including an incident in April 2008 when the Veteran got a gun from her husband's nightstand and had suicidal and homicidal thoughts.  The Board notes that the Veteran's PTSD is rated at 100 percent disabling as of October 2, 2009, and that the Veteran has been found entitled to a total disability rating due to individual unemployability as of March 28, 2008.

Turning to the evidence of record for the period at issue, the Veteran was afforded a VA mental health examination in July 2009.  The examining psychiatrist concluded that the Veteran's psychiatric disorder has negatively affected her work and relationships, but that the mental health symptoms did not cause total occupational and social impairment.  Rather, the examiner found that the Veteran suffered from occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but with generally satisfactory functioning.  The examiner noted that the Veteran would have several days of remission then would have symptoms again.  The examiner noted that the Veteran's PTSD was of mild severity and that the Veteran has coped. 

Records from a private mental health treatment provider show that the Veteran was engaged in counseling treatment during the period at issue.  At an April 2008 counseling session, the Veteran reported that she was able to talk about her feelings with her husband, and that she was feeling less distressed and depressed.  Overall, the treatment records from this private provider show that the Veteran's symptoms get better and worse over time.  The Veteran reports that her psychological symptoms have strained her family relationships, though she did report a good relationship with her husband in March 2008.  Although these treatment records demonstrate significant mental health symptoms, they do not demonstrate total social impairment consistent with a 100 percent disability rating.

Medical records received from the Social Security Administration (SSA) include a May 2008 psychiatrist's opinion that the Veteran's mental health symptoms either moderately or markedly affected her abilities in the area of sustained concentration and persistence, and in the area of social interaction.  However, the same psychiatrist opined that the Veteran would not be significantly limited in carrying out short and simple instructions, sustaining an ordinary routine without special supervision, or asking simple questions or requesting assistance. 

After consideration of the evidence of record, the Board finds that, prior to October 2, 2009, the assignment of a 70 percent rating is appropriate.  While the evidence of record showed total occupational impairment as reflected in the grant of a TDIU for the period under consideration, the evidence of record does not show that the Veteran's symptoms produced total social impairment as to warrant a 100 percent rating.  Although the Veteran had severe difficulty in relating to others, she was still able to maintain a relationship with her husband.  Although the record does note a history of suicidal or homicidal ideation and the Veteran reported the incident of getting a gun from the nighstand, the record does not establish that the Veteran was in persistent danger of hurting herself or others.  There has also been no evidence of delusions or hallucinations, gross impairment in thought processes or communication, grossly inappropriate behavior, disorientation to time or place, or memory loss for names of her close relatives, her own occupation, or her own name.  Therefore, a 100 percent rating is not warranted.

In reaching this decision, the Board has considered the Veteran's lay statements.  The Board notes that the Veteran is competent to report observations with regard to the severity of her symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board finds these lay statements to be credible and consistent with the rating now assigned.  To the extent she argues her symptomatology is more severe, the Veteran's statements must be weighed against the other evidence of the record.  Here, the specific examination findings of trained health care professionals and documented medical treatment records are of greater probative weight than the more general lay assertions that a rating higher than 70 percent is warranted.

Accordingly, the Board finds that the evidence of record weighs against a finding of a disabling rating in excess of 70 percent throughout the period prior to October 2, 2009.  38 C.F.R. § 4.130.


ORDER

Entitlement to a disabling rating in excess of 70 percent for PTSD prior to October 2, 2009 is denied.




____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


